Citation Nr: 9928016	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-21 132	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for arthritis of the 
shoulders.

2.  Entitlement to service connection for a bilateral foot 
disability, to include the issue of whether a substantive 
appeal was filed in a timely manner.

3.  Entitlement to service connection for triggering of the 
middle (third) finger of each hand, claimed as loss of use, 
to include the issue of whether a substantive appeal was 
filed in a timely manner.



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1962 to July 1992.  
He served in the Southwest Asian theater of operations during 
the Gulf War from August 1990 to April 1991.

This matter comes before the Board of Veterans Appeals 
(Board) from a November 1993 rating decision of the Roanoke, 
Virginia Regional Office (RO) ) of the Department of Veterans 
Affairs (VA), which denied service connection for a bilateral 
foot disability and for loss of use of the middle (third) 
finger of both hands.  This appeal also arises from an April 
1994 rating decision of the RO, which denied service 
connection for a bilateral shoulder disability.  

The Board notes that this appeal was previously before the 
Board in July 1997, and was remanded pursuant to 38 C.F.R. 
§ 20.1304 for the RO to review evidence submitted by the 
veteran directly to the Board.  In the July 1997 remand, the 
Board cited all three issues.  It appears that the during the 
pendency of the remand, the RO considered the issue of 
whether the claims for service connection for bilateral foot 
disability and for service connection for triggering of the 
middle (third) finger of each hand were perfected for appeal.  
The RO apparently found that a timely substantive appeal was 
not filed as to those two issues, and did not certify them 
for appeal when the case was returned to the Board for 
further appellate review.  Accordingly, the Board notes that 
the issues of whether substantive appeals were filed 
pertaining to the claims for service connection for a 
bilateral foot disability and for triggering of the middle 
(third) finger of each hand are appropriate for appellate 
consideration.

The Board also notes that the veteran has essentially 
contended that, pursuant to 38 C.F.R. § 3.317, he is entitled 
to service connection for a bilateral shoulder disability, as 
a manifestation of an undiagnosed illness.  He contends that 
his bilateral shoulder disability was caused by his service 
in the Persian Gulf War.  In light of the grant of service 
connection for a bilateral shoulder disability, as secondary 
to osteoarthritis of the hands, provided below, the Board 
finds that the veterans claim for service connection for a 
bilateral shoulder disability, as a manifestation of an 
undiagnosed illness, is at this point moot.  Accordingly, 
that specific issue will not be considered herein.

The issues of service connection for a bilateral foot 
disability and service connection for triggering of the 
middle (third) finger of each hand, claimed as loss of use, 
will also be addressed in the remand following the decision.


FINDINGS OF FACT

1.  The objective medical evidence shows that the veteran has 
arthritis (degenerative joint disease) in both shoulders.

2.  Service connection for osteoarthritis of the hands has 
been established.

3.  The veterans arthritis of the shoulders is part of the 
arthritic process for which service connection is already in 
effect.

4.  The veterans June 1994 letter is a timely filed 
substantive appeal with regard to the denial of service 
connection for a bilateral foot disability.  

5.  The veterans June 1994 letter is a timely filed 
substantive appeal with regard to the denial of service 
connection for triggering of the middle (third) finger of 
each hand, claimed as loss of use.  


CONCLUSIONS OF LAW

1.  The veterans arthritis of the shoulders is proximately 
due to or the result of the service-connected osteoarthritis 
.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.310(a) (1998).

2.  A timely substantive appeal was filed pertaining to the 
claim for entitlement to service connection for a bilateral 
foot disability.  38 C.F.R. §§ 20.202, 20.302(b).

3.  A timely substantive appeal was filed pertaining to the 
claim for entitlement to service connection for triggering of 
the middle (third) finger of each hand.  38 C.F.R. §§ 20.202, 
20.302(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veterans service medical records shows no 
complaints of or treatment for a bilateral shoulder 
disability.  On his Officer Physical Examination 
Questionnaire completed in June 1992 the veteran circled the 
terms arthritis and painful joints.  (It was noted 
that if he was unable to answer a question, he was to circle 
it and call it to the attention of the examining provider.)  
The examiner apparently noted that there was no definite 
cause for the arthritis, painful joints, and stiffness in the 
bilateral DIP joints, which was very mild and not considered 
disabling.  On his retirement examination in June 1992 no 
shoulder disability was reported or noted.  

In his May 1993 Application for Compensation or Pension, the 
veteran claimed service connection for hypertension, 1984; 
painful swelling of joints and numbness of the extremities 
(possible arthritis); and limited loss of use of the third 
fingers of both hands, 1984.

On VA examination in July 1993 no complaints or findings 
specifically related to the veterans shoulders were made.  
He reported that in 1985 he began to have pain in the joints 
of the right middle finger, and that the condition had 
gradually increased and involved all the joints of each hand.  
He indicated that in the past few years, the joints of the 
feet and ankles had become painful.  He reported aching in 
various hand joints when not in use, and much discomfort on 
use.  He reported that gripping and lifting was painful, and 
that the distal joints in the feet and ankles was painful in 
the morning and with walking.  The diagnoses were 
hypertension and arthritis of the hands and feet.

By rating action in November 1993, the RO granted service 
connection for hypertension, and denied service connection 
for loss of use of the third fingers of both hands, for 
arthritis of the feet, and for arthritis of the index fingers 
of both hands.  

Received in January 1994 was the veterans notice of 
disagreement with the denials of service connection for loss 
of use of the third fingers of both hands, for arthritis of 
the feet, and for arthritis of the index fingers of both 
hands.  

In January 1994, the veteran also submitted VA medical center 
(VAMC) outpatient treatment records which showed that in July 
1993 he was seen for follow-up for generalized joint and 
muscular stiffness and bilateral triggering of the third 
fingers.  The left finger was noted to be painful and the 
right was not.  In December 1993 the veteran was seen for 
bilateral shoulder pain and stiffness, and he reported that 
his overhead activity hurt and he had minimal night symptoms. 
Examination showed that the impingement test was positive.   
He was referred to physical therapy, with a provisional 
diagnosis of bilateral impingement, bilateral stretching and 
range of motion for both shoulders.  

By rating action in April 1994, the RO granted service 
connection and a 10 percent rating for arthritis of both 
hands, and denied service connection for triggering of the 
middle finger of each hand (previously claimed as loss of use 
of third finger of both hands), for arthritis of the feet, 
and for impingement syndrome of the right and left shoulders.

In April 1994 the RO issued a statement of the case 
encompassing the issues of service connection for triggering 
of both middle fingers (claimed as loss of use), service 
connection for arthritis of both feet, and service connection 
for impingement syndrome of both shoulders.  

Received in June 1994 was a letter from the veteran in which 
he indicated that he wished to appeal the decision with 
regard to loss of mobility and loss of use of his shoulders 
and associated arm movements.  He claimed that this condition 
was a result of a disability that began and existed during 
service.  He claimed that on his retirement examination for 
service he indicated having arthritis and painful 
joints, and was asked what aspect was most troublesome.  He 
indicated that he was experiencing the most difficulty with 
his hands, and claimed that the examiner then moved on to 
other aspects of the examination, and he never had a chance 
to discuss his problems in other areas.  He claimed that the 
examiner unilaterally changed his annotations on the 
retirement form regarding arthritis and painful joints.  He 
indicated that the conditions had gradually spread to other 
joints, especially the shoulders, in differing degrees of 
discomfort and mobility limitation.  He claimed that he was 
experiencing an increasing level of pain and stiffness in his 
major joints, especially in the arms and shoulders, which he 
believed was directly related to the physical conditions 
during service.  

Received in April 1995 from the veteran was his Persian Gulf 
Registry Code Sheet, in which he reported that he served in 
the Persian Gulf Area from August 1990 to April 1991.  

Also submitted by the veteran was his Persian Gulf War 
examination in December 1994 in which he reported complaints 
of joint pains, skin cancer on the back, and dry skin.  He 
attributed his chief complaint to both smoke and oil 
exposure.  The diagnoses were degenerative joint disease, 
basal cell carcinoma, and hypercholesterolemia.  An x-ray of 
the shoulders showed degenerative changes involving the right 
acromion/acromioclavicular joint, and otherwise no 
significant abnormality.

The veteran also submitted a VA progress note dated in 
February 1995 showing a diagnosis of degenerative joint 
disease of the shoulder and hands, and rotator cuff 
tendonitis, bilaterally.  In a letter from the Hampton VAMC 
Persian Gulf Coordinator to the veteran, it was noted that as 
a result of his examination and laboratory tests, he was 
experiencing degenerative joint disease of the shoulders and 
likely the hands as well, dry skin, elevated cholesterol, 
pleural thickening of the lungs (likely asbestos related), 
basal cell carcinoma of the skin, an elevated sed rate, 
and a retracted left eardrum.  It was also noted that these 
problems may not necessarily be related to serving in the 
Persian Gulf. 

By rating action in April 1995 the RO denied service 
connection for arthritis of both shoulders.  A supplemental 
statement of the case issued in April 1995 only included the 
issue of service connection for a bilateral shoulder 
condition, to include impingement syndrome and arthritis.  

In a June 1995 substantive appeal (Form 9) the veteran 
claimed that his concern about the pain in his shoulders and 
the associated loss of full use of his arms was first 
addressed in the summer of 1993 when he was seen at the 
Portsmouth, Virginia Naval Hospital, and that he raised this 
issue at the earliest possible opportunity.  He claimed that 
he had degenerative joint disease of he shoulders, that 
finding had been substantiated on his Gulf Syndrome/Persian 
Gulf Registry reports, and that he had reported the problems 
with his shoulders within a year of his retirement.  

In a statement dated in April 1996, the veterans 
representative claimed that there is adequate evidence in the 
record showing that the veteran had problems with multiple 
joint pain and swelling, to include the shoulders, during 
service and during the one year presumptive period.  The 
representative indicated that he continued to have multiple 
joint pain and swelling until December 1993 when bilateral 
shoulder impingement was diagnosed, and then one year later 
degenerative joint disease was diagnosed.  The representative 
claimed that this matter is an example of the situation 
provided for in 38 C.F.R. § 3.303(d), noting that a diagnosis 
was made outside the presumptive period, but the medical 
history clearly leads to the veterans service as the origin.  

In November 1996, the veteran submitted evidence directly to 
the Board, consisting of a letter and several attachments.  
He submitted several duplicate documents that had been 
previously submitted to the RO.  He also submitted several 
articles from the newspaper The Stars and Stripes dated 
in September and October 1996, discussing exposure of U.S. 
troops to chemicals in the Persian Gulf.  

Also submitted by the veteran in November 1996 was a document 
titled Full Exam Worksheet for Residuals of Exposure to Air 
Pollutants and Endemic Diseases of Southwest Asia (Persian 
Gulf), dated in December 1994,  in which he reported a 
three year history of joint pains including the shoulders.  
He indicated that his shoulders hurt if he raised his arms.  
Examination showed decreased range of motion of the 
shoulders.  X-rays of the right shoulder showed degenerative 
joint disease of the right AC joint.  

In July 1997 the Board remanded the issues of service 
connection for a bilateral shoulder disability, service 
connection for a bilateral foot disability, and service 
connection for triggering of the middle (third) finger of 
each hand, claimed as loss of use, to the RO for initial 
review of the evidence submitted by the veteran directly to 
the Board.  

In a supplemental statement of the case dated in April 1999, 
the RO considered the evidence submitted by the veteran that 
had not previously considered.  The RO continued to deny 
service connection for a bilateral shoulder condition, based 
on the fact that degenerative joint disease was not manifest 
to a compensable degree in the first post-service year, and 
based on fact that the veteran had a diagnosis of 
degenerative joint disease of the shoulders, and was 
therefore not entitled to the presumptions provided in 
38 C.F.R. § 3.307.

Analysis

Service Connection for a Arthritis of the Shoulders

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service- connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a).

In this case, the service medical records do not show any 
complaints, clinical findings, or diagnosis of arthritis of 
the shoulder.  The initial reference to any shoulder problem 
was in December 1993, when the veteran was seen at the VA for 
bilateral shoulder pain and stiffness, and examination showed 
a positive impingement sign in the shoulders.  On his Persian 
Gulf War examination in December 1994, x-rays showed that he 
had degenerative joint disease of the right shoulder.  A 
February 1995 letter from the Hampton VAMC Persian Gulf 
Coordinator showed that he had degenerative joint disease of 
the shoulders.  The record reflects, however, that service 
connection has been established for osteoarthritis of both 
hands.  Since osteoarthritis is a degenerative generalized 
process that affects multiple joints, the Board finds that 
the arthritis of the shoulders is related to the underlying 
generalized arthritic process that has already been granted 
service connection.  Accordingly, a grant of service 
connection for arthritis of the shoulders as being secondary 
to osteoarthritis is warranted.

Timely filed substantive appeals

In July 1997 the Board remanded the following three issues 
for further consideration by the RO:  entitlement to service 
connection for a bilateral shoulder disability, entitlement 
to service connection for a bilateral foot disability, and 
entitlement to service connection for triggering of the 
middle (third) finger of each hand.  It appears that during 
the pendency of the remand, the RO determined that the issues 
of service connection for a bilateral foot disability and 
service connection for triggering of the middle (third) 
finger of each hand had not been perfected for appeal, and 
accordingly, did not certify those two issues of appeal when 
the case was returned to the Board.  

The Board notes that the veterans original claims for 
service connection for a bilateral foot disability and 
triggering of the middle (third) finger of each hand, claimed 
as loss of use, were denied by the RO in a November 1993 
rating decision.  In December 1993, the veteran submitted a 
timely notice of disagreement, and a statement of the case 
was issued to him in April 1994.  Thereafter, in June 1994, 
the veteran submitted a letter in which he indicated he 
wished to appeal the decision with regard to loss of mobility 
and loss of use of his shoulders and associated arm 
movements.  He indicated that his condition had gradually 
spread to other joints, in differing degrees of discomfort 
and mobility limitation, and claimed that he was experiencing 
an increasing level of pain and stiffness in his major 
joints.  

The applicable regulation provides that a Substantive Appeal 
consists of a properly completed VA Form 9 or correspondence 
containing the necessary information.  If the Statement of 
the Case and any prior Supplemental Statements of the Case 
addressed several issues, the Substantive Appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the Statement of the Case and any prior Supplemental 
Statements of the Case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202

Additionally, a substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the veteran, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).

Construing the arguments raised in the June 1994 letter in a 
liberal manner, the Board finds it reasonable to accept this 
letter as correspondence which sets forth all necessary 
information and is adequate to perfect the appeals.  
38 C.F.R. § 20.202.  Moreover, the Board finds that the 
veterans substantive appeal regarding the November 1993 
denials of service connection for a bilateral foot disability 
and for triggering of the middle (third) finger of each hand, 
claimed as loss of use is timely because it was received 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, as required by 38 C.F.R. § 20.302(b) for a timely 
filed substantive appeal. 


ORDER

Entitlement to service connection for arthritis of the 
shoulders is granted.

A substantive appeal was filed in a timely manner to perfect 
the appeal for service connection for a bilateral foot 
disability.  

A substantive appeal was filed in a timely manner to perfect 
the appeal for service connection for triggering of the 
middle (third) finger of each hand, claimed as loss of use.  


REMAND

In November 1996, the veteran submitted directly to the Board 
of Veterans Appeals (Board) for appellate review, additional 
evidence, to include a medical examination report and various 
newspaper articles.  Since the RO had not reviewed this 
evidence, and the veteran did not submit a waiver of RO 
consideration of this evidence, the Board remanded this 
matter in July 1997 for the RO to consider this evidence.  
Pursuant to 38 C.F.R. § 20.1304, any pertinent evidence 
submitted by the appellant which is accepted by the Board 
must be referred to the RO for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived by the appellant.  The Board notes, however, 
that on remand the RO only considered this additional 
evidence as it pertains to the appeal for service connection 
for bilateral shoulder disability.  Since the claims for 
service connection for bilateral foot disability and 
triggering of the middle (third) finger of each hand, claimed 
as loss of use, have been found to be perfected for appeal, 
the RO must also consider this additional evidence as it 
pertains to these two issues.  

The Board notes that the veteran has essentially claimed that 
the painful and stiff joints resulting from his bilateral 
foot disability and his triggering of the middle (third) 
finger of each hand are due to his service in the Gulf War.  
Thus, on remand the RO should consider the veterans claims 
for service connection for a bilateral foot disability and 
triggering of the middle (third) finger of each hand, claimed 
as loss of use on both a direct service connection basis, as 
well as under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(a).

The Board also notes that on VA examination in July 1993, x-
rays of the feet showed no arthritic process.  The diagnosis, 
however, included arthritis of the feet.  It is therefore 
unclear whether the veteran has arthritis of the feet.  
Additionally, the Board notes that the veteran is claiming 
service connection for triggering of the middle fingers, 
claimed as loss of use, and it is unclear whether he has 
arthritis in his middle fingers.  Although service connection 
for osteoarthritis of the hands has been established, it is 
unclear whether this encompasses arthritis of the fingers.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
symptoms related to his middle fingers or 
his feet.  After obtaining any necessary 
releases, the RO should request copies of 
all previously unobtained, pertinent 
medical records for association with the 
claims folder.  

2.  Following the completion of the above 
requested development, the veteran should 
be scheduled for a VA orthopedic 
examination in order to assess the nature 
and etiology of his bilateral foot 
disability, as well as the nature and 
etiology of his disability of the middle 
(third) fingers.  The examiner must 
thoroughly review the claims folder, to 
include a copy of this Remand, prior to 
evaluating the veteran.  All indicated 
special tests and studies, should be 
conducted.  The examiner should 
specifically indicate whether the veteran 
has arthritis of the feet or arthritis of 
the middle (third) fingers.  All clinical 
findings must be clearly set forth in the 
examination report.  Additionally, the 
examiner should comment on whether the 
veterans bilateral foot disability is as 
likely as not related to his period of 
service, or whether it is related to the 
service-connected osteoarthritis of the 
hands and shoulders.  The examiner should 
also comment on whether the veterans 
disability of the middle (third) fingers 
is as likely as not related to his period 
of service, or whether it is related to 
the service-connected osteoarthritis.  
Full supporting rationale must be 
provided for all opinions expressed.

3.  The RO must review the claims folder, 
to include the additional evidence 
submitted directly to the Board pursuant 
to 38 C.F.R. § 20.1304.  Thereafter, the 
RO should readjudicate the veterans 
claims for service connection for 
bilateral foot disability and triggering 
of the middle (third) finger of each 
hand, claimed as loss of use, on both a 
direct service connection basis and 
pursuant to 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317(a).  If any action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case and 
a reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBAs Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


